          Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


    ANTHONY LAFRENIERE, on behalf of
    himself and others similarly situated,
         Plaintiff,
                                                                Civil Action No.
                           v.
                                                               1:19-cv-03550-SDG
    COCA-COLA BOTTLING COMPANY
    UNITED, INC.,
         Defendant.

                                OPINION AND ORDER

         This matter is before the Court on Defendant’s Motion to Dismiss Pursuant

to Fed. R. Civ. P. 12(b)(6) [ECF 6]. For the reasons stated below, the motion is

GRANTED.

I.       BACKGROUND

         The following facts are treated as true for the purposes of this motion.1 On

August 6, 2019, LaFreniere filed this Fair Labor Standards Act (“FLSA”) action on

behalf of himself and “similarly situated ‘day-rate’ paid merchandisers who




1     Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
      to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
      inferences therefrom are construed in the light most favorable to the
      plaintiff.”).
        Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 2 of 11




worked for Defendant at [its] locations throughout the Southeastern United

States.”2 Defendant Coca-Cola Bottling Company United, Inc. (“Coke United”)

employs merchandisers at its locations throughout the United States.3 LaFreniere

previously worked for Coke United as a merchandiser at its Lawrenceville,

Georgia location.4

      LaFreniere alleges Coke United paid him by the day if he worked a full day,

but only paid by the hour if he worked less than a full day.5 While he asserts this

payment structure alone violates the FLSA,6 the sole count in the Complaint is for

deficient overtime compensation.7

      On September 5, 2019, Coke United filed the instant motion to dismiss.8 It

asserts that the Complaint fails to state a claim for relief because, by LaFreniere’s

own admissions, he was paid straight time pay for overtime hours in addition to




2   ECF 1, ¶ 1. While this language implies that LaFreniere intends to bring a
    collective action under the FLSA, he has not yet moved for conditional
    certification.
3   Id. ¶ 5.
4   Id. ¶¶ 2–3.
5   Id. ¶¶ 14–15, 20.
6   Id. ¶ 1
7   Id. ¶ 19.
8   ECF 6.
         Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 3 of 11




overtime compensation at a half-time rate.9 Thus, Coke United claims that the

payment structure as described by LaFreniere does not violate the FLSA’s one-

and-one-half time overtime payment requirement. On September 17, 2019,

LaFreniere filed a response to the motion to dismiss, which requested an

opportunity to replead should the Court find that the Complaint failed to state a

claim.10 Coke United filed a reply on October 1, 2019.11

II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “‘labels and conclusions’” or “‘a formulaic recitation

of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Am.



9     ECF 6-1, at 2.
10    ECF 12, at 11 n.4.
11    ECF 13.
        Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 4 of 11




Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly,

550 U.S. at 570). A complaint is plausible on its face when a plaintiff pleads

sufficient factual content for the court to draw the reasonable inference that the

defendant is liable for the conduct alleged. Am. Dental Ass’n, 605 F.3d at 1289

(citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

       A complaint must also present sufficient facts to “‘raise a reasonable

expectation that discovery will reveal evidence’ of the claim.” Am. Dental Ass’n,

605 F.3d at 1289 (quoting Twombly, 550 U.S. at 556). At the motion to dismiss stage,

“all well-pleaded facts are accepted as true, and the reasonable inferences

therefrom are construed in the light most favorable to the plaintiff.” FindWhat Inv’r

Grp. v. FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011) (quoting Garfield v. NDC

Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006)). This principle, however, does

not apply to legal conclusions. Iqbal, 556 U.S. at 678.

III.   DISCUSSION

       a.    The Fair Labor Standards Act

       Congress enacted the FLSA, codified at 29 U.S.C. § 201 et seq., in 1938 to

address “labor conditions detrimental to the maintenance of the minimum
       Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 5 of 11




standard of living necessary for health, efficiency, and general well-being of

workers.” 29 U.S.C. § 202. The FLSA “establishes certain requirements for

employers, including a minimum wage to be paid employees, a maximum number

of hours to be worked at a regular pay rate, and a requirement of overtime pay.”

Wethington v. City of Montgomery, 935 F.2d 222, 224 (11th Cir. 1991). A covered

employee is entitled to overtime wages for any time worked in excess of 40 hours

in a given workweek. Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314

(11th Cir. 2007). A claim for unpaid overtime wages has two basic elements: “(1) an

employee worked unpaid overtime, and (2) the employer knew or should have

known of the overtime work.” Bailey v. TitleMax of Ga., Inc., 776 F.3d 797, 801

(11th Cir. 2015).

      Employers are required to “pay one and one-half times the ‘regular rate’ of

pay for overtime hours.” Wethington, 935 F.2d at 224 (citing 29 U.S.C. § 207(a)(1)).

The term “regular rate” is defined “to include all remuneration for employment

paid to, or on behalf of, the employee.” 29 U.S.C. § 207(e). “An employee’s regular

rate is ‘the hourly rate actually paid the employee for the normal, non-overtime

workweek for which he is employed. The regular rate by its very nature must

reflect all payments [that] the parties have agreed shall be received regularly

during the workweek, exclusive of overtime payments.’” Boyle v. City of Pell City,
        Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 6 of 11




866 F.3d 1280, 1286 (11th Cir. 2017) (quoting Walling v. Youngerman-Reynolds

Hardwood Co., 325 U.S. 419, 424 (1945)). An employee’s “regular rate” must not be

less than the statutory minimum wage. 29 C.F.R. § 778.107. While the “regular

rate” is a “rate per hour,” the FLSA “does not require employers to compensate

employees on an hourly rate basis; their earnings may be determined on a piece-

rate, salary, commission, or other basis . . . .” 29 C.F.R. § 778.109.

      b.     Analysis

      The issue before the Court is whether the Complaint sufficiently alleges that

Coke United violated the FLSA through an improper pay scheme that resulted in

underpaid overtime compensation to LaFreniere. LaFreniere asserts an employer

cannot implement a pay scheme that includes a combination of day rate and

hourly rates for the work done. He further claims that Coke United impermissibly

relied on 29 C.F.R. § 778.112 for its payment structure, resulting in underpaid

overtime for its employees.

             i.     Combining Day and Hourly Rates

      The Court first addresses whether the pay scheme as described in the

Complaint violates the FLSA. LaFreniere alleges he was paid by the day if he

worked a full day, but his pay was converted to an hourly rate if he worked less
        Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 7 of 11




than a full day.12 He points to 29 C.F.R. § 778.112 to support his assertion that a

day-rate employee should receive a day rate regardless of the number of hours

actually worked.13

       Section 778.112 provides:

              If the employee is paid a flat sum for a day’s work or for
              doing a particular job, without regard to the number of
              hours worked in the day or at the job, and if he receives
              no other form of compensation for services, his regular
              rate is determined by totaling all the sums received at
              such day rates or job rates in the workweek and dividing
              by the total hours actually worked. He is then entitled to
              extra half-time pay at this rate for all hours worked in
              excess of 40 in the workweek.

29 C.F.R. § 778.112. While this section supplies a method for employers to calculate

the regular rate of pay based on a day rate for purposes of computing overtime

compensation, it does not by its plain language prohibit an employer from using

a day rate in combination with another form of compensation.

       The Eleventh Circuit addressed a similar claim in Allen v. Board of Public

Education for Bibb County, where the plaintiff claimed that § 778.115 created a

requirement regarding when an employer could utilize a blended rate to calculate

the regular rate. 495 F.3d at 1312. In order to address this claim, the Eleventh


12   ECF 1, ¶ 20.
13   ECF 12, at 7–8.
        Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 8 of 11




Circuit looked to § 778.109, which explains the proper method for determining the

“regular rate” under the FLSA and states “[t]he following sections give some

examples of the proper method of determining the regular rate of pay in particular

instances.” 29 C.F.R. § 778.109 (emphasis added). The Eleventh Circuit explained

in Allen that, when § 778.115 was read in the proper context with § 778.109, “it

becomes apparent that the former is one of the examples mentioned in the latter

as a way that the regular rate may be calculated in certain cases.” 495 F.3d at 1313.

Similarly here, § 778.112 “exemplifies one way that a regular rate may be

determined.” It does not prohibit an employer from using a pay scheme that

combines day rates with other forms of compensation.

              ii.   Overtime Compensation

       Having determined that the pay scheme allegedly employed by Coke

United does not, in and of itself, violate the FLSA, the Court now turns to whether

LaFreniere adequately pleaded that the pay scheme violates the FLSA because it

improperly calculates overtime compensation. Coke United argues § 778.112 is

inapplicable to such a determination and, instead, urges the Court to focus on

§ 778.109’s procedure for calculating the regular rate.14 Section 778.109 states, “The




14   ECF 6-1, at 3–4.
        Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 9 of 11




regular hourly rate of pay of an employee is determined by dividing his total

remuneration for employment (except statutory exclusions) in any workweek by

the total number of hours actually worked by him in that workweek for which

such compensation was paid.” 29 C.F.R. § 778.109.

       Coke United argues that the Complaint as pleaded shows that it properly

calculated the regular rate under § 778.109 and, in so doing, complied with the

FLSA’s one-and-one-half-times-the-regular-rate requirement for pay for hours in

excess of 40 per week.15 Coke United contends that the Complaint alleges

LaFreniere was paid one-and-one-half times the regular rate for overtime because

the Complaint alleges he received his straight-time pay at either the hourly or daily

rate and he was paid the additional half-time rate for work performed in excess of

40 hours per week.16 However, the portions of the Complaint on which Coke

United relies do not support this assertion. The Complaint does not clearly allege

whether—for work performed in excess of 40 hours per week—LaFreniere

received (1) only the additional half-time pay or (2) the base hourly or daily rate,

plus the additional half-time pay.




15   ECF 6-1, at 3.
16   ECF 6-1, at 4 (citing ECF 1, ¶¶ 14–15, 20–21).
        Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 10 of 11




       LaFreniere did not clarify this issue in his opposition to Coke United’s

motion to dismiss. Rather, his response focuses on the claim that the combined

day-rate and hourly-rate payment scheme is impermissible under § 778.112,

without discussing the overtime payments he actually received. However,

LaFreniere suggests that he did not receive the base hourly or daily rate, plus the

additional half-time pay, when he contends Coke United’s argument that § 778.112

does not apply “is curious, because if the day rate regulation does not apply, then

Plaintiff’s pay was by the hour, entitling him to time and one-half his regular rate

of pay for overtime compensation, not half-time.”17

       Accordingly, LaFreniere’s claim is not clear to the Court. While Coke United

overstates the clarity with which the Complaint alleges that LaFreniere received

the base hourly or daily rate, plus the additional half-time pay, neither the

Complaint nor opposition brief clearly state otherwise. If LaFreniere’s claim is that

he did not receive the base regular pay plus half-time pay for work in excess of 40

hours, and that this failure resulted in a violation of the FLSA’s requirement that

employees working more than forty hours a week receive compensation “at a rate




17   ECF 12, at 8.
       Case 1:19-cv-03550-SDG Document 23 Filed 07/17/20 Page 11 of 11




not less than one and one-half times the regular rate at which he is employed,” he

may have a plausible FLSA claim.

      Since LaFreniere might be able to assert a plausible claim, the Court finds

that he should have an opportunity to amend the Complaint. However, any

amended complaint must address the deficiencies outlined in this Order, or it will

be subject to dismissal with prejudice.

IV.   CONCLUSION

      Coke United’s motion to dismiss [ECF 6] is GRANTED. To the extent

LaFreniere is able to allege a plausible claim consistent with this Order, the Court

DIRECTS him to file an amended complaint within 21 days after entry of this

Order. If an amended complaint is not filed within 21 days, the Clerk is

DIRECTED to close this case.

      SO ORDERED this the 17th day of July 2020.



                                                     Steven D. Grimberg
                                               United States District Court Judge
